                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 1:19-cv-02382-RM-STV

SEBO AMERICA, LLC,

       Plaintiff,

v.

DOES 1-10,

      Defendants.
______________________________________________________________________________

                     TEMPORARY RESTRAINING ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiff’s motion for a temporary restraining order.

(ECF No. 7.) Having reviewed the documents filed in support of the motion, including the

complaint, the affidavit of John Van Leuven, and the declaration of Plaintiff’s counsel, the Court

grants the motion.

       To obtain injunctive relief, a plaintiff must establish “(1) a substantial likelihood of

prevailing on the merits; (2) irreparable harm unless the injunction is issued; (3) that the

threatened injury outweighs the harm that the preliminary injunction may cause the opposing

party; and (4) that the injunction, if issued, will not adversely affect the public interest.” Diné

Citizens Against Ruining Our Environment v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016)

(quotation omitted). Under Fed. R. Civ. P 65(b)(1), “[t]he court may issue a temporary

restraining order without written or oral notice to the adverse party or its attorney only if:

(A) specific facts in an affidavit or a verified complaint clearly show that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse party can be heard
in opposition; and (B) the movant’s attorney certifies in writing any efforts made to give notice

and the reasons why it should not be required.”

       Plaintiff has made the required showing. Accordingly, the Court ORDERS that:

       (1)     Plaintiff’s motion for a temporary restraining order (ECF No. 7) is GRANTED;

       (2)     Defendants, their subsidiaries, affiliates, divisions, officers, directors, principals,

               servants, employees, successors and assigns, and all of those acting in concert or

               participation with them, via the use of all sales platforms and sales channels,

               including the Amazon.com “seller ID number” A12ATF1URACIC7, are

               RESTRAINED and ENJOINED from

               (a)     infringing upon, unfairly competing with, and/or passing off Plaintiff’s

                       trademarks (SEBO, SEBO & DESIGN, FELIX, AIRBELT, DART, and

                       WORKS FOR ME) under federal trademark, unfair competition, and false

                       advertising laws;

               (b)     advertising, promoting, or selling products bearing these trademarks to

                       customers in the United States;

               (c)     imitating, copying, or making use of these trademarks which falsely

                       suggests that any advertisement, promotion, or sale of any goods by

                       Defendants is authorized, sponsored, or approved by Plaintiff;

               (d)     imitating, copying, or making use of these trademarks which falsely

                       misrepresents that the nature, characteristics, qualities, or origin of any

                       products;

               (e)     imitating, copying, or making any use of these trademarks in any manner

                       which is likely to create confusion, deception, or mistake regarding any



                                                  2
              connection between Plaintiff and Defendants, their goods, or their

              trademarks; and

       (f)    destroying, modifying, moving, hiding, or otherwise making inaccessible

              to the Court and/or Plaintiff any article or thing, in digital and/or physical

              form, exhibiting or using these trademarks;

(3)    this temporary restraining order is granted on a nationwide basis;

(4)    all listings on Amazon.com by “seller ID number” A12ATF1URACIC7 which

       contain these trademarks shall be removed while this order is in effect;

(5)    this order is conditioned upon Plaintiff’s filing with the Clerk of this Court an

       undertaking in the form of a bond, certified check, bank check, or cash in the

       amount of $5,000 no later than Thursday, August 29, 2019, at 5 p.m. to secure the

       payment of such costs and damages not to exceed such sum as may be suffered or

       sustained by any party who is found to be wrongfully restrained hereby; and

(6)    this order shall remain in full force and effect pending hearing and determination

       of an application for a preliminary injunction or the expiration of fourteen (14)

       days from the date of this order, whichever comes first.

DATED this 28th day of August, 2019, at 5 p.m.

                                              BY THE COURT:



                                              ____________________________________
                                              RAYMOND P. MOORE
                                              United States District Judge




                                         3
